OFFICE   OF THE    ATTORNEY       GENERAL    OF TEXAS
                                   AUSTIN     11




Honorable Sidney J. Brovn
County Attorney
xbrt Bend ceunty
Richmond, Texas                     Opinion NO. 6591
Dear Sirt                           Rer Conflict in the school dla-
                                         trict lines in PO




     County, vhsreln it appears
     ent School Dlatrlct oreate
     aboutl92obar    takena
     #11 created lnl893




     811, and oblige."
            Presumably, ComoonSchool District             lo.   11 vas created
by the   k4Wll1SSiOIl8F~'   court   Of Fort   &lld   COUZlty,   %XW,      Cm   SW-
tember 25, 1893, under the Oeneral Laws In effekct rt                  that date.
Honorable Sidney J. Brovn, page 2



A aertliflad copy of the minute8 or the CaPrairrlon4r8 1 Court OS
Port Bond County, Texas, glrlag the field not4a and earug4 Of
said Dlatrlat vaa fumlahed this orflo4; but v4 darn it unnoo-
4sSary to quota the entim order In this opinion.

           The Katy Sndepandent Sohool Dlatrlat, lnoludlng pBFta
of IBarrIs,Weller, and Port Band Countlra, Texacr, vaa crsat4d
by a sp4cial rot of the Regular Seasion OS th4 Thirty-8Fxth
L4glalatum, th sam4 tmIng Chapter 20, apoc~s1 uva of T-a
Sor oald seadon.    Ssld Act oontaha the flold notoa end bound-
arior of said dlatrict.   we putted the eon8oa llu48 of both
dlatriota from the tlold not48 and find on4 tmot lnalud4d in
both field notor.
            Under th4 Constitution of th4 Star of Toxar nov In
t4r44, th4 Loglrlaturo    I8 not authorlwd to pus rpeolal 8ahoel
lava. County aahool trUteem      of 0-8    County, ot al V. Di.8-
trlcrt TruatooB  ot Pralrlo Viov Cmoa~ School Matriat HO. 8,
153 a. w. (2d),         434-438 (Supmme Court).

          Hovovor, at th4 tire th4 kt   In&4p*nbont Soho
Dlatribt vas cmat4d br rp4olal sot, tL kgiruture      had a\I-
thority to areato aahool diatrfot8 by sp4olal lav8. Art1014    ?,
y&g:3     of th4 stat4 conat1tut1on oontallu th4 Iolloviag P-

             * l l 4 kid th4  h 18~tIW4 -7 8180 prmldo
       for tiw loration    of 8a%e01 diltriota br g4nolrl
       o r lpecl81 uv vlthcfutth4 14oal aotio4 r4Quir4d
       in other oaaoa OS sp4aisl laglalatl~    and all such
       school dirtrlctr,   vheth4r azvatod by gonor    or
       ap4cial lav, myn4mbauooparts of two or mozy
       WUtlti4 8.   4    l +


           Said eonatltutl4Ml provl814n va8 4a4nta46at an efeo-
tion  on aovm&8r 2, 1926. me BowamentCourt of Civil A-18,
In construing th4 above-quoted aoxutltutloPa1 provlai4n j.n
Tllton v. Ikyton Indepondont 8ahool District, 2 S. W. (261, 8%
'?#l,vrlt d14@1844d, atatodr
             *It 18 Vbll @Ott146 thst th4 bg%8htUZ'4 ha8
       the power to anat    ladeperzdont lohool dl8trict8,
       and that It wq do 80 br rr-cnat%ng or lnlarg~
       already arlstlng districta,  by lnaludlng vltbin
       the x+-amated or nw dlatrlct torrltocp forming
       portlon8 or all of colll~onschool diatriot8.    conat.
       art. 7, b 31 YlcRhail v. Tax Collector (Tax. Clv.
       App.) 280 8. W. 260 (vz’lt rotrod);   Ooffort v.
       Iorktovn LndepQndrnt Sahool Dlstriot (%4x, 01~.
       App.) 285 3, V. 345, 350; %ndemon     V. l'llL14~
       (Tax. Clv. App.) 286 3. W. 501 (vr%t mfuaed);
Honorable Sidney J. B-II,   pasO 3


     Fill  v. Smlthvl+    Indeps+ont School ;latrlct
     (Tex.  Corn. App.) 251 S.W. 209. . . .
          Considering the Constitution tbat wan ln ef'f'sct at the
time the two school districts ~4x94 created and the euthorltlea
construing the applicable conatltutlanal provision, this depart-
mont la of the opinion that the land in controvoray Is 8 pert of
the Katy Independent School District, and the school tax on said
land should be collected by tho lG3ty Indopendont Sohool Matrlct.

                                         v4rytm1yyowYi,
                                         ATTORREI!GHfERAL01 TmA8




                                                          Aaalatnnt
BL/JCP